Citation Nr: 1503788	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-27 034 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left ankle disorder.

4.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Timothy M. White, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran presented sworn testimony at a hearing before the undersigned in June 2013.  A transcript of that hearing is of record.

The issue(s) of service connection for a left ankle disorder and left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In June 2013, prior to the issuance of a decision in the appeal, the Veteran withdrew his appellate claims of service connection for a right ankle disorder and a right knee disorder.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met regarding his appellate claims of service connection for a right ankle disorder and a right knee disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  At the June 2013 hearing before the Board, the Veteran withdrew his appeal in connection with claims of service connection for a right ankle disorder and a right knee disorder.  See Hearing Tr. at 2-3.  Accordingly, the Board does not have jurisdiction to review these appellate claims, and they are dismissed.


ORDER

The appeal regarding the claim of service connection for a right ankle disorder is dismissed.

The appeal regarding the claim of service connection for a right knee disorder is dismissed.


REMAND

During his hearing before the Board, the Veteran testified that shortly before his separation from service, he injured his left ankle and twisted his left knee when he landed on a socket wrench while disembarking from an aircraft.  See Hearing Tr. at 5.  He testified that since that injury, his left ankle has felt unstable, causing him to walk differently and fall on several occasions.  See id at 6.  He further testified that his left knee also bothered him after the accident, and he ultimately had surgery for a torn meniscus within one year after separation from service.  See id at 6-7, 11-12 & 18-19.  The Veteran added that he feels like his cartilage is "floating around" and catches.  He maintains that his current left ankle and left knee injuries are related to the injuries he sustained in 1976 during service.  See id. at 13.  In support of his claims, he submitted lay witness statements from two former service members concerning his accident and continuing left knee symptoms after service.  See July 2013 Statement of R.O.; see also July 2013 Statement of R.C. 

The Veteran further testified that he was treated at the Tulsa, Oklahoma VA Medical Center and was provided with a brace in connection with his left ankle disorder.  See Hearing Tr. at 7-10.

None of the Veteran's VA medical records in connection with his left ankle treatment have been associated with the claims file.  Those records must be obtained on remand.  See 38 U.S.C.A. § 5103A(a)-(c) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, this matter must be remanded for a new examination to address the statements provided by the Veteran and his witnesses concerning the accident that occurred during service, as well as his reports of symptoms that persisted after service.   The Veteran was provided with a VA examination in connection with his left ankle and left knee disorders in January 2012.  With regard to his left ankle disorder, the VA examiner noted no current ankle condition during the examination; however, the Veteran's own contentions concerning his persistent left ankle weakness and instability were not addressed.  Additionally, the VA examiner did not address whether the Veteran's left knee disorder was incurred in service or related to the accident as described by the Veteran.  As such, a new examination is necessary to address these issues.  See 38 C.F.R. § 3.159(c)(4)(i) (a VA examination and opinion should consider all relevant evidence of record).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private treatment records concerning the Veteran's left ankle or left knee disorder, including those from the VA Medical Center in Tulsa, Oklahoma from 2009 through the present.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service left knee and left ankle symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding medical records, schedule the Veteran for an appropriate VA examination to address the current nature and etiology of his left knee and left ankle disorders.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted. 

The examiner should identify any and all disorders pertaining to the Veteran's left ankle and left knee.  Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed left knee and/or left ankle disability was incurred in or related to service.

In making his or her determination, the examiner must specifically consider and address the competent lay statements of the Veteran and his witnesses concerning the injuries he sustained during service and his reported ongoing left knee and left ankle symptoms after his separation from service.

A complete rationale should be provided for any opinion stated.  

If the requested opinion(s) cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then readjudicate the matters on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


